DETAILED ACTION
This second office action regarding application 16/611,736 filed November 7, 2019, is in response to the applicants arguments and amendments filed December 13, 2021. Claims 1-13 have been amended, Claims 1-13 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants amendments to the claims and specification have been deemed sufficient to overcome the previous objections and rejections previously set forth in the non-final office action mailed August 31, 2021. Applicants amendments to the specification have been deemed sufficient to overcome the previous objections through the correction of the line spacing, therefore the objection is withdrawn. Applicants amendments to claims 1-3, 5-6, 9-10, and 13 have been deemed sufficient to overcome the previous claim objections through the correction of numerous minor informalities, therefore the objections are withdrawn.  Applicants amendments to claim 1 have been deemed sufficient to overcome the previous 35 USC 112(b) rejection through the inclusion of steps for performing the claimed method such as transitioning the vehicle from a parking situation to a running situation and evaluating the force at the tie rods by initially estimating a value and correcting the estimated value, therefore the rejection is withdrawn. The applicants amendments to claims 1 and 13 have been deemed “transitioning the vehicle from a parking situation to the running situation” this action amounts to more than simply performing a calculation, therefore the rejection is withdrawn. Applicants amendments to the claims have been deemed sufficient to overcome the previous 35 USC 102 rejections through the inclusion of language outlining the specific steps of the method that is used to calculate the value of the force at the tie rods. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Prior art fails to disclose or render obvious claims 1-13 disclosing “A method evaluating an actuation force on a transmission member that is called force at tie rods when a vehicle transitions from a parking situation to a running situation, comprising: transitioning the vehicle from the parking situation to the running situation; and evaluating the force at the tie rods by a process comprising: initially estimating a value for the force at the tie rods to obtain an estimated value for the force at the tie rods; and correcting the estimated value for the force at the tie rods by reducing said estimated value, in absolute value, according to a longitudinal velocity of the vehicle (V vehic) when the vehicle transitions from the parking situation, in which the longitudinal velocity of the vehicle ( Vvehic) is zero, to the running situation, in which the longitudinal velocity of the vehicle (Vvehic) is non-zero, wherein: the vehicle is equipped with a power steering system comprising a steering mechanism that connects an actuator to a steered wheel that is orientable in yaw; the steered wheel carries a tire with a tread that is in contact with a ground; and the steering mechanism comprises the transmission member on which the actuation force is evaluated.” in claim 1. Regarding claim 1, the closest prior art Zaremba fails to disclose the limitations of a method defining the steps of transitioning a vehicle from a parking situation to a running situation and evaluating the force at the tie rods by initially estimating a value and then correcting that estimated value by using the longitudinal velocity further the dependent claims define individual force components in a power steering system and using those individual force components in order to determine a total force at the tie rod. The prior art made of record below fails to disclose the method of calculating and defining these various force components and apply them to a model to determine a total “force at the tie rod”.

Some  of the similar prior art that does not disclose the applicants invention:
US-20140008141 – Kageyama – Discloses a suspension apparatus including a tie rod and a methodology to calculate the forces acting on the tie rod and reduce the forces acting on the tie rod according to a velocity of the vehicle, however Kageyama fails to disclose a force component that takes into account the yaw elastic torsion of the tire.
WO-2016005671 – Bourdrez – Discloses a method for estimating the forces in a power steering system including a step to determine an actuation force, a step of assessing a friction force, and a step of calculation a link force which is a summation step resulting in a force on the tie rod, however Bourdrez fails to disclose using a yaw elastic torsion of the tire and adjusting the estimated force on the tie rods according to a velocity of the vehicle.
US-20150291210 – Kageyama – Discloses a steering control device including tie rods and a methodology to calculate the forces acting on steering components according to a velocity of the vehicle and steering yaw of the tire, however Kageyama fails to disclose a force component that takes into account the yaw elastic torsion of the tire.
Therefore, Zaremba nor any of the other prior art of record does not teach or suggest the combination of claims 1-13. The combination of the claimed limitations are novel and found to be allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Claims 1-13 are allowed. 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662